FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed September 15, 2022.  Claims 9 and 15 have been amended.  Claims 1-8, 10-11, 13-14, and 16 remain withdrawn, and claims 9, 12, and 15 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The objection to claims 9, 12, and 15, in view of the correction of a typographical error in claim 9;
The rejection of claims under 35 USC 112(b), in view of applicant’s amendments to claim 9 (although the claims remain indefinite for the reasons given below); and 
The rejection under 35 USC 101, in view of the amendment of claim 9 to require “an active agent for the PD-1 immunotherapy” (which, while raising new issues as indicated below, does at least add a requirement for a combination of elements that were not well-understood, routine, and conventional as of applicant’s effective filing date).
Claims 9, 12, and 15 remain rejected for the reasons given below, which include new grounds of rejection necessitated by Applicant’s amendment.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election of Group II (claims 9-16) in the reply filed on May 5, 2022 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2022.
Applicant’s election without traverse of the species set forth in dependent claim 12 in the reply filed on May 5, 2022 is also acknowledged.  Applicant has identified claims 9, 12, and 15 as reading on the elected species.
Claims 10-11, 13-14, and 16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 5, 2022.
Claim Objections
Claims 9, 12, and 15 are objected to because of the following informalities:  in claim 9, cancer is misspelled as “caner” in multiple locations within the “wherein” clause of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 9, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 12, and 15 are indefinite over the recitation in independent claim 9 of the limitation “the cancer with the presence of the mutation in the PTEN gene comprises at least about 15 mutations in the PTEN gene and is predicted to be less responsive to the PD-1 immunotherapy than a” cancer with a wildtype PTEN”.  First, it is noted that the recitation “at least about 15 mutations” is not clear and definite, as the language “at least” suggests a minimum threshold is required, while the term “about” suggests that something below 15 mutations may be embraced by the claims (without making clear whether this might be 14, 13, etc.), such that a clear boundary is lacking.  Second, antecedent basis is lacking for “the cancer with the presence…..” of such mutation(s), and thus it is not clear what this language further limits, and how the scope of the claims are limited by this language.  It is noted that the claim clearly requires instructions that cause the system of the claims to “determine the sensitivity by identifying a presence of a mutation in at least one target gene from a sample of the cancer, wherein the target gene includes a PTEN and at least one of a PTPN11 or a BRAF gene”; however, the noted claim language does not make clear whether the instructions simply include at least 15 available PTEN mutations any of which may be used to determine sensitivity relative to wild-type PTEN, or whether at least 15 mutations must all be present to function as an indicator of sensitivity.  Thus, further clarification is required.
	Similarly, claims 9, 12, and 15 are indefinite over the recitation of the limitation “the cancer with the presence of the mutation in the PTPN11 or the BRAF gene comprises at least one mutation….”; this language also lacks antecedent basis, such that it is not clear what is being referenced, and how this language is further limiting.
	Claims 9, 12, and 15 are also indefinite with regard to how the intended use of “predicting a sensitivity of a cancer to” PD-1 immunotherapy is achieved.  While it is noted that applicant has amended the claim language in response to a prior related rejection, the present claim language only appears to indicate how sensitivity is determined with regard to some embodiments embraced by the claims (primarily in view of the lack of clarity of the claim language noted above).  Further clarification is therefore required.
	Claims 9, 12, and 15 are also indefinite over the recitation of the term “active agent for the PD-1 immunotherapy”, as it is unclear what the boundaries of this language are.  This terminology is not employed in the application as filed, and does not have an established definition/meaning in the art.  While it is clear that this language encompasses PD-1 inhibitors comprising pembrolizumab and/or nivolumab, it is not clear what else may be embraced by the term “active agent” as employed in the claims; accordingly, further clarification is required (and it is noted that this rejection applies to claim 15 to the extent that it may embrace something other than a PD-1 inhibitor, as the scope and meaning of “active agent” are not clear).  

Claim Rejections - 35 USC § 112(a)/new matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 9, 12, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 9 as amended recites the limitation “an active agent for the PD-1 immunotherapy”.  While the application as filed clearly disclose PD-1 inhibitors including pembrolizumab and/or nivolumab, the term “active agent for” PD-1 immunotherapy (or even “active agent”) was not employed in the application as filed, nor was any apparently analogous terminology so employed.  Thus, to the extent that this amendment embraces something other than PD-1 inhibitors as disclosed in the application as filed (for example, active agents for use in preparing PD-1 immunotherapy agents, but not functioning a PD-1 inhibitors), new matter is added to the claims.  (See also the related rejection under 35 USC 112(b), above).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claim(s) 9, 12, and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Bagaev et al (US 20180358128 A1 [12/13/2018; filed 6/12/2018; provisional filed 6/13/2017]; previously cited) in view of Daines (US 20180042545 A1 [02/15/2018; filed 8/14/2017; provisional filed 8/12/2016]; previously cited).  
With regard to the new requirement in claim 9 for “an active agent for the PD-1 immunotherapy”, while this language is indefinite for the reasons indicated above, it is noted that the preferred embodiment of claim 15 includes agents comprising pembrolizumab and/or nivolumab (such that these particular drugs meet the requirements of the claims).
Bagaev et al disclose computer systems comprising at least one processor and at least one non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by the processor, cause the processor to perform activities including determining target gene mutations associated with response to anti-PD-1 immunotherapy and other types of cancer therapy (using, e.g., sequencing data from a patient sample and a database of biomarker information); see entire reference, particularly the Summary at paragraphs 8-32, particularly paragraphs 27-29; paragraphs 77-84, noting in particular the numerous HLA biomarkers in paragraph 84; paragraphs 151-237; paragraphs 306-317 (particularly paragraph 317, and Table 2); claims 1, 11, and 12 (again referring to Table 2).  While the manner in which the “wherein” language of claim 9 pertaining to mutations in PTEN and either PTPN11 or BRAF limits the claims is unclear (as discussed above), it is noted that Bagaev et al disclose determining mutations in at least BRAF and PTEN in relation to PD-1 immunotherapy sensitivity (see again Table 2), which is sufficient to meet the requirements of the present claim language (as it is noted that all that is clearly required is a system identifying “a presence of a mutation in at least one target gene….wherein the target gene includes a PTEN and at least one of a PTPN11 or a BRAF gene”).  Regarding dependent claim 12, Bagaev et al also teach determining numerous HLA genotypes in relation to cancer therapy response (again see Table 2; see also paragraph 84).  Regarding the amendment of claim 9 to require “an active agent for the PD-1 immunotherapy”, as well as the particular therapies of dependent claim 15, Bagaev et al further teach that “Any anti-cancer therapy or anti-cancer therapeutic agent may be used in conjunction with the methods and systems described herein”, citing PD-1 inhibitors – including nivolumab (Opdivo) and pembrolizumab (Keytruda) - as examples of such therapies (see paragraphs 241-244).
	Bagaev et al thus teach products meeting all of the requirements of claims 9, 12, and 15, other than the packaging of such systems and associated components into kits.  Bagaev et al do make a reference to “methods and kits described herein” at paragraph 134, but do not otherwise mention kits, such that the teachings of Bagaev et al alone are not sufficient to suggest what is claimed.
	Daines teaches “immunotherapy treatment” kits and methods and systems for their use; see entire reference.  Daines teach that their kits may include devices such as a computer or tablet for operation of diagnostic software employed in treatment (see, e.g., paragraph 68).
	In view of the teachings of Bagaev et al and Daines, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have packaged the materials disclosed for use together by Bagaev et al into a kit of the type taught by Daines.  An ordinary artisan would have been motivated to have made such a modification for the benefit of facilitated the use together of materials disclosed as being used together (i.e., simply for the benefit of convenience and efficiency for those using the materials together).  
The reply of September 15, 2022 summarizes the rejection (Reply pages 5-6), and traverses the rejection (Reply pages 6-7) on the grounds that Bagaev “fails to disclose the number of PTEN mutations for precise evaluation of the immunotherapy sensitivity of cancer”, which alleged deficiency is not cured by the secondary reference Daines (Reply page 7).  This argument has been thoroughly considered, but is not persuasive because the claims at present do not clearly require the limitation upon which applicant’s argument relies.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As discussed above, Bagaev teachings are sufficient to meet all limitations clearly imparted by the claim language with regard to both PTEN and BRAF.  Daines is relied upon only for its teachings of immunotherapy treatment kits.  Accordingly, the claims remain rejected for the reasons indicated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634